—Appeal from a decision of the Unemployment Insurance Appeal Board, filed April 14, 1999, which ruled that claimant was disqualified from receiving unemployment insurance benefits because her employment was terminated due to misconduct.
Claimant was discharged from her employment in the accounts receivable department of a mailing company after she refused to assist the payroll department by separating the paychecks for distribution, despite being warned that she would be discharged if she failed to perform the task. Substantial evidence supports the Unemployment Insurance Appeal Board’s decision that claimant was disqualified from receiving unemployment insurance benefits because her employment was terminated due to misconduct. The refusal to comply with a reasonable request of the employer may constitute insubordination rising to the level of disqualifying misconduct (see, Matter of Marcano [Commissioner of Labor], 271 AD2d 795; Matter of Monroe [Commissioner of Labor], 270 AD2d 558). Although claimant contends that her refusal was appropriate because payroll duties were not part of her job description, claimant had previously assisted with separating paychecks for the *833payroll department on a temporary basis while the individual responsible for payroll was on sick leave. The employer’s request that claimant perform a minute task for the payroll department on this particular occasion was properly found not to be unreasonable (see, Matter of Drury [Commissioner of Labor], 253 AD2d 974, lv denied 92 NY2d 814; Matter of Oliver [Jiffy Lube — Commissioner of Labor], 253 AD2d 960; Matter of Dana [Sweeney], 240 AD2d 810).
Crew III, J. P., Peters, Carpinello, Graffeo and Mugglin, JJ., concur. Ordered that the decision is affirmed, without costs.